Citation Nr: 1634989	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  09-46 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to a rating in excess of 30 percent for right elbow epicondylitis, right wrist torn ligament repair (minor).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.A.Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from November 1981 to November 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued the current rating of 30 percent for right elbow epicondylitis and right wrist torn ligament repair, (minor) and denied the claim for service connection for a right shoulder disability.  The RO also reopened the Veteran's claim of service connection for a left knee disability but denied the claim on the merits.  

The Veteran submitted a notice of disagreement (NOD) in October 2008.  The RO issued a statement of the case (SOC) in November 2009, and the Veteran submitted his VA form 9 in November 2009.  The RO issued a supplemental SOC (SSOC) in July 2015. 

In April 2010, after perfecting his appeal, the Veteran submitted a statement stating: "Then I want to withdraw any claim for right shoulder injury since I know I missed the one year deadline."  The Veteran had not missed any deadline.  Since his withdrawal was based on an incorrect premise, the Board does not find that he made an informed decision to withdraw that issue from appeal.  

In July 2011, the Veteran failed without explanation to report for a Board hearing at the RO.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

Despite the determination reached by the RO with respect to the reopening of the Veteran's claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The issue of entitlement to service connection for hypertension has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right shoulder and left knee disability and entitlement to an increased rating for right elbow epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated April 1985, service connection for a left knee condition disability was denied.

2.  The evidence received since the April 1985 decision, denying service connection for a left knee condition, is new and material; in that, it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1985 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 
38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached in regards to the Veteran's left knee claim, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

New and Material Evidence 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's claim for service connection for a left knee disability was initially denied by an April 1985 rating decision based on a finding that the injury was not shown in his service treatment records and that clinical evaluations of the Veteran's knee joint at separation were normal.  The Veteran filed an NOD in June 1985.   The RO issued an SOC in July 1985 and an SSOC in November 1985.  The Veteran did not perfect his appeal or submit new evidence within one year of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Evidence received since April 1985 includes an August 2009 private medical report from Dr. J.R.C and VA treatment records indicating that the Veteran has a current diagnosis of left knee arthritis.  The evidence is new in that it was not previously considered.  It is also material insofar as it contains an opinion that supports the Veteran's contention that he has a current left knee disability.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for low back pain and therefore, raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for chronic mid back pain (no claimed as low back pain) is reopened. 


ORDER

The appeal to reopen a claim of entitlement to service connection for a left knee disability is granted. 


REMAND

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim and to ensure compliance with the Board's prior remand. See 38 C.F.R. § 3.159 (2015); Stegall, 11 Vet. App. at 271.

As noted in the Board's July 2013 remand, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the Veteran's October 1984 separation report of medical history, he reports a "trick" or locked knee and indicates that his knee swells up occasionally.  Notably, the treatment notes are ambiguous as to whether his symptoms were related to his left knee or right knee.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's knee complaints at separation refer to the left knee.  VA treatment records show that the Veteran sought treatment for left knee pain in March 1985 and shortly thereafter it was determined that the Veteran had a torn medial meniscus, which required surgical treatment.  The Veteran has a current diagnosis of left knee arthritis.  Thus, a medical opinion determining whether the left knee swelling at separation is related to his current left knee arthritis disability is warranted. 

The Veteran also asserts his right shoulder was injured at the same time of his other service-connected right upper extremity disability.  See October 2008 Notice of Disagreement.  An examination is needed so that a medical professional can review the record and determine whether any current right shoulder disability is directly related to an injury in service or his service-connected right elbow disability.  

Regarding the Veteran's increased rating claim, the Veteran's most recent VA examination to evaluate the severity of his right elbow disability was in June 2010.  The examination did not fully address the neurological aspect of the Veteran's disability.  

Also, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell, 25 Vet. App. at 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).  

At no point has an examiner clarified whether there is additional limitation of motion due to flare ups, pain, stiffness, effusions, weakness, decreased joint speed, and tenderness of the wrist, elbow and forearm (all found during the July 2008 and June 2010 VA examinations).

As the Board noted in its July 2013 decision, VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.9.d.

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.  

Here, the record shows that the RO scheduled an examination and attempted to contact the Veteran by phone and letter but received no response.  See June 2015 Report of Contact.  The RO communicated with an officer at the correctional institution who indicated that the Veteran had to serve his sentence and be released before he can be scheduled for an evaluation examination.  The examination was then cancelled.  However, the record does not show that the RO exhausted all possible avenues for obtaining access to the Veteran for an examination as outlined in M21-1MR, Part III.iv.3.A.9.d.
 
As such, the Veteran should be afforded another chance at VA examinations while he is incarcerated.  

Furthermore, if a VA examination cannot be arranged after the RO's reasonable attempts, the RO should arrange for a VA medical opinion from an appropriate examiner.  The medical examiner must render his or her opinions based on the Veteran's available medical treatment records.     

Accordingly, the case is REMANDED for the following actions:

1. Take all reasonable measures to schedule the Veteran for an examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.9.d.  The examiner should render an opinion regarding the following:

a) Is it at least as likely as not (50 percent or more probability) that the Veteran's left knee disorder, to include arthritis, had its onset in service or is otherwise related to a disease or injury in service?
      
The examiner should reference:

* The Veteran's service complaints of left knee swelling during his October 1984 separation examination. 
* The Veteran's March 1985 left knee diagnosis of a torn medial meniscus 

b) Is it at least as likely as not (50 percent or more probability) that any current right shoulder disorder: (i) had its onset in service or is otherwise related to a disease or injury in service; or, (ii) was caused by his service-connected right elbow epicondylitis, right wrist torn ligament repair (minor);or, (iii) was aggravated (i.e., progressed at an abnormally high rate) by his service-connected right elbow epicondylitis, right wrist torn ligament repair (minor)?

The examiner should reference:

* July 1982 service treatment record showing original injury to right hand and fingers due to a piece of steel falling on them, normal X-rays recommendation for normal duty days later; 
* August 1982 service treatment record showing a complaint of pain in the right arm and shoulder with straining; 
* May 1983 service treatment record noting he still had pain to right elbow when lifting objects that sometimes radiated into the shoulder; 
* October 1984 report of medical history showing he stated he had a painful or "trick" shoulder or elbow and the physician's summary showed tennis elbow only; 
* February and October 1986 as well as March 2000 VA examination reports showing an inaccurate history given by the Veteran; 
* September 1989 VA physical examination showing only complaints and injury regarding the left shoulder; 
* January 1993 VA neurological examination for the right upper extremity which states: "The arm above the elbow is relatively spared;" 
* December 2007 VA primary care record noting the Veteran had an intervening car accident in 2002; 
* August 2009 Dr. J.C. evaluation noting the Veteran didn't remember his medical history well.  

The examiner should review the claims folder and note such review in the examination report or addendum.  

The examiner is advised that the Veteran is competent to report his symptoms and injuries; his treatment, and diagnoses that were related to him by medical professionals.  If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.  

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

2. Take all reasonable measures to schedule the Veteran for an examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.9.d to determine the current severity of his right elbow epicondylitis, right wrist torn ligament repair (minor).  Relevant records in the claims folder and a copy of this remand must be made available to the examiner in conjunction with any examination or review.  The examination report should reflect that the claims folder was reviewed.  

Necessary tests should be conducted.  

Any symptomatology shown to be present and due to the service-connected right elbow epicondylitis and right wrist torn ligament repair (minor) should be reported.  The examiner should report all range of motion measurements, including flexion and extension, for the right wrist and elbow in degrees, noting any pain on motion that the Veteran experiences.  

The examiner should note whether the Veteran's right elbow or wrist disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should estimate the additional limitation of wrist or elbow motion in degrees that is caused by weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should list all neurological impairment caused by the service-connected disability.  All nerves affected should be stated and the severity of the impairment should be discussed.  

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so and arrange for medical opinions by an appropriate VA examiner.   

The examiner should render opinions regarding the questions listed in paragraph #1 above.

4.  After completing the actions necessary to comply with the requests of this remand, readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental SOC (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


